6OLS2S173

               81,7('67$7(6&28572),17(51$7,21$/75$'(


5,%%216$1'%2:6&2

                      3ODLQWLII

                Y

81,7('67$7(6                                 %HIRUH7LPRWK\&6WDQFHX&KLHI-XGJH
                      'HIHQGDQW               &RXUW1R
               DQG

%(5:,&.2))5$//&

                      'HIHQGDQW,QWHUYHQRU



                                    23,1,21$1'25'(5

>2UGHULQJUHPDQGRIDILQDODJHQF\GHWHUPLQDWLRQLQDFRXQWHUYDLOLQJGXW\SURFHHGLQJRQ
QDUURZZRYHQULEERQVZLWKZRYHQVHOYHGJHIURPWKH3HRSOH¶V5HSXEOLFRI&KLQD@

                                                                'DWHG: December 30, 2019 

      John J. KenkelGH.LHIIHU +RUJDQ3//&RI:DVKLQJWRQ'&IRUSODLQWLII
5LEERQVDQG%RZV&R:LWKKLPRQWKHEULHIZHUHAlexandra H. SalzmanJudith L.
HoldsworthDQGJ. Kevin Horgan

       Kara M. Westercamp7ULDO&RXQVHO&RPPHUFLDO/LWLJDWLRQ%UDQFK&LYLO'LYLVLRQ
86'HSDUWPHQWRI-XVWLFHRI:DVKLQJWRQ'&IRUGHIHQGDQW:LWKKHURQWKHEULHIZHUH
Joseph H. Hunt$VVLVWDQW$WWRUQH\*HQHUDOJeanne E. Davidson'LUHFWRUDQGPatricia M.
McCarthy$VVLVWDQW'LUHFWRU2IFRXQVHORQWKHEULHIZDVPaul Keith$WWRUQH\2IILFHRI
WKH&KLHI&RXQVHOIRU7UDGH(QIRUFHPHQW &RPSOLDQFH86'HSDUWPHQWRI&RPPHUFH

       Gregory C. Dorris3HSSHU+DPLOWRQ//3RI:DVKLQJWRQ'&IRUGHIHQGDQW
LQWHUYHQRU%HUZLFN2IIUD\//&

        6WDQFHX&KLHI-XGJH,QWKLVDFWLRQSODLQWLII5LEERQVDQG%RZV&R ³

FRQWHVWVDQDGPLQLVWUDWLYHGHWHUPLQDWLRQWKH,QWHUQDWLRQDO7UDGH$GPLQLVWUDWLRQ86
&RXUW1R                                                               3DJH


'HSDUWPHQWRI&RPPHUFH ³&RPPHUFH´RUWKH³'HSDUWPHQW´ LVVXHGWRFRQFOXGHDSHULRGLF

UHYLHZRIDFRXQWHUYDLOLQJGXW\ ³&9'´ RUGHURQQDUURZZRYHQULEERQVZLWKZRYHQVHOYHGJH

IURPWKH3HRSOH¶V5HSXEOLFRI&KLQD ³&KLQD´RUWKH³35&´ 5XOLQJWKDWWKHGHWHUPLQDWLRQLV

FRQWUDU\WRODZLQFHUWDLQUHVSHFWVWKHFRXUWUHPDQGVWKHGHWHUPLQDWLRQWR&RPPHUFHIRU

DSSURSULDWHFRUUHFWLYHDFWLRQ

                                         ,%$&.*5281'

                                  $7KH&RQWHVWHG'HWHUPLQDWLRQ

       7KHFRQWHVWHGGHWHUPLQDWLRQ WKH³)LQDO5HVXOWV´ LVNarrow Woven Ribbons With

Woven Selvedge From the People’s Republic of China: Final Results of Countervailing Duty

Administrative Review; 2015)HG5HJ ,QW¶O7UDGH$GPLQ0DU  ³Final

Results´ 7KH)LQDO5HVXOWVLQFRUSRUDWHGE\UHIHUHQFHDQH[SODQDWRU\GRFXPHQW'HFLVLRQ

0HPRUDQGXPIRUWKH)LQDO5HVXOWVRI&RXQWHUYDLOLQJ'XW\$GPLQLVWUDWLYH5HYLHZ

1DUURZ:RYHQ5LEERQVZLWK:RYHQ6HOYHGJHIURPWKH3HRSOH¶V5HSXEOLFRI&KLQD ,QW¶O

7UDGH$GPLQ0DU  35'RF-$SSDW  ³)LQDO'HFLVLRQ0HP´ 

             %7KH$GPLQLVWUDWLYH5HYLHZ3UHOLPLQDU\5HVXOWVDQG)LQDO5HVXOWV

       &RPPHUFHLVVXHGDFRXQWHUYDLOLQJGXW\RUGHU WKH³2UGHU´ RQQDUURZZRYHQULEERQV

ZLWKZRYHQVHOYHGJHIURP&KLQD WKH³VXEMHFWPHUFKDQGLVH´ LQ Narrow Woven Ribbons

With Woven Selvedge From the People’s Republic of China: Countervailing Duty Order



            
              7KLV2SLQLRQDQG2UGHUGLVFORVHVRQO\LQIRUPDWLRQLQFOXGHGLQSXEOLFYHUVLRQVRI
UHFRUGGRFXPHQWVDQGLQIRUPDWLRQVXEVHTXHQWO\PDGHSXEOLFLQWKH3UHOLPLQDU\'HFLVLRQ
0HPRUDQGXPWKH)LQDO'HFLVLRQ0HPRUDQGXPRUWKHSXEOLFYHUVLRQVRIWKHSDUWLHV¶ILOLQJV
7KHUHIRUHVROHO\FLWDWLRQVWRWKHSXEOLFYHUVLRQVRIUHFRUGGRFXPHQWVDUHSURYLGHG$OO
FLWDWLRQVWRWKH³-$SS´DUHWRWKH-RLQW$SSHQGL[3XEOLF9HUVLRQ 'HF (&)1R
&RXUW1R                                                                     3DJH


)HG5HJ ,QW¶O7UDGH$GPLQ6HSW  ³Order´ &RPPHUFHLQLWLDWHGWKH

UHYLHZDWLVVXHWKHILIWKSHULRGLFUHYLHZRIWKH2UGHURQ1RYHPEHUXSRQWKHUHTXHVWRI

%HUZLFN2IIUD\//& ³%HUZLFN2IIUD\´ WKHSHWLWLRQHULQWKHFRXQWHUYDLOLQJGXW\LQYHVWLJDWLRQ

DQGWKHGHIHQGDQWLQWHUYHQRULQWKHSUHVHQWDFWLRQInitiation of Antidumping and

Countervailing Duty Administrative Reviews)HG5HJ ,QW¶O7UDGH$GPLQ1RY

 7KHUHYLHZSHUWDLQHGWRHQWULHVRIVXEMHFWPHUFKDQGLVHPDGHGXULQJWKHSHULRGRIUHYLHZ

³325´ RI-DQXDU\WKURXJK'HFHPEHUId.DW&RPPHUFHLGHQWLILHG

DVWKHVROHH[SRUWHURUSURGXFHURIWKHVXEMHFWPHUFKDQGLVHWREHUHYLHZHGId.

       &RPPHUFHSXEOLVKHGWKHSUHOLPLQDU\UHVXOWVRIWKHUHYLHZRQ6HSWHPEHU

Narrow Woven Ribbons With Woven Selvedge From the People’s Republic of China:

Preliminary Results of Countervailing Duty Administrative Review; 2015)HG5HJ

,QW¶O7UDGH$GPLQ6HSW  ³Preliminary Results´ &RPPHUFHSUHOLPLQDULO\DVVLJQHG

DWRWDOQHWFRXQWHUYDLODEOHGXW\VXEVLG\UDWHRIId.DW&RPPHUFH

LQFRUSRUDWHGE\UHIHUHQFHDGHFLVLRQPHPRUDQGXPIRUWKHSUHOLPLQDU\UHVXOWV'HFLVLRQ

0HPRUDQGXPIRU3UHOLPLQDU\5HVXOWVRI&RXQWHUYDLOLQJ'XW\$GPLQLVWUDWLYH5HYLHZ

1DUURZ:RYHQ5LEERQVZLWK:RYHQ6HOYHGJHIURPWKH3HRSOH¶V5HSXEOLFRI&KLQD ,QW¶O

7UDGH$GPLQ$XJ  35'RF-$SSDW  ³3UHOLPLQDU\'HFLVLRQ0HP´ 


            
              7KHFRXQWHUYDLOLQJGXW\RUGHUDSSOLHVJHQHUDOO\WRZRYHQULEERQVFHQWLPHWHUVRU
OHVVLQZLGWKDQGRIDQ\OHQJWKWKDWDUHFRPSRVHGLQZKROHRULQSDUWRIPDQPDGHILEHUVDQG
WKDWKDYHZRYHQVHOYHGJH6RPHH[FOXVLRQVDSSO\Narrow Woven Ribbons With Woven
Selvedge From the People’s Republic of China: Countervailing Duty Order)HG5HJ
 ,QW¶O7UDGH$GPLQ6HSW 7KHWHUP³VHOYHGJH´
UHIHUVWR³WKHHGJHRQHLWKHUVLGHRIDZRYHQRUIODWNQLWWHGIDEULFVRIDVKLRQHGDVWRSUHYHQW
UDYHOLQJ´Selvage or selvedge:(%67(5¶67+,5'1(:,17(51$7,21$/',&7,21$5
81$%5,'*('  
&RXUW1R                                                                   3DJH


      ,QWKH)LQDO5HVXOWV&RPPHUFHDVVLJQHGDWRWDOQHWFRXQWHUYDLODEOHGXW\VXEVLG\

UDWHRIXQFKDQJHGIURPWKH3UHOLPLQDU\5HVXOWVFinal Results)HG5HJDW

                         &3URFHHGLQJVLQWKH&RXUWRI,QWHUQDWLRQDO7UDGH

        LQVWLWXWHGWKLVDFWLRQLQ0DUFK&RPSO 0DU (&)1R%HIRUH

WKHFRXUWLVPRWLRQIRUMXGJPHQWRQWKHDJHQF\UHFRUGEURXJKWXQGHU86&,75XOH

3O0RWIRU-XSRQWKH$JHQF\5 -XO\ (&)1R ³3O¶V%U´ 

PRWLRQLVRSSRVHGE\GHIHQGDQW8QLWHG6WDWHV'HI¶V5HVSLQ2SS¶QWR3O¶V0RWIRU-XSRQ

WKH$JHQF\5 1RY (&)1R ³'HI¶V%U´ DQGE\GHIHQGDQWLQWHUYHQRU%HUZLFN

2IIUD\'HI,QW%HUZLFN2IIUD\¶V5HVSLQ2SS¶QWR3O¶V0RWIRU-RQWKH$JHQF\5

1RY (&)1R ³'HI,QW¶V%U´ 7KHFRXUWKHOGRUDODUJXPHQWRQ

PRWLRQRQ0D\2UDO$UJXPHQW 0D\ (&)1R

                                            ,,',6&866,21

                               $-XULVGLFWLRQDQG6WDQGDUGRI5HYLHZ

        7KHFRXUWH[HUFLVHVMXULVGLFWLRQDFFRUGLQJWRVHFWLRQRIWKH&XVWRPV&RXUWV$FWRI

86& F SXUVXDQWWRZKLFKWKHFRXUWUHYLHZVDFWLRQVFRPPHQFHGXQGHU

VHFWLRQ$RIWKH7DULII$FWRIas amended ³7DULII$FW´ 86&D

LQFOXGLQJDQDFWLRQFRQWHVWLQJDILQDOGHWHUPLQDWLRQWKDW&RPPHUFHLVVXHVWRFRQFOXGHDQ

DGPLQLVWUDWLYHUHYLHZRIDFRXQWHUYDLOLQJGXW\RUGHUSee 86&D D  % LLL ,Q

UHYLHZLQJDILQDOGHWHUPLQDWLRQWKHFRXUW³VKDOOKROGXQODZIXODQ\GHWHUPLQDWLRQILQGLQJRU

FRQFOXVLRQIRXQGWREHXQVXSSRUWHGE\VXEVWDQWLDOHYLGHQFHRQWKHUHFRUGRURWKHUZLVHQRW



            
              &LWDWLRQVWRWKH8QLWHG6WDWHV&RGHDUHWRWKHHGLWLRQ
&RXUW1R                                                                      3DJH


LQDFFRUGDQFHZLWKODZ´86&D E  6XEVWDQWLDOHYLGHQFHUHIHUVWR³VXFK

UHOHYDQWHYLGHQFHDVDUHDVRQDEOHPLQGPLJKWDFFHSWDVDGHTXDWHWRVXSSRUWDFRQFOXVLRQ´SKF

USA, Inc. v. United States)G )HG&LU  TXRWLQJConsol. Edison Co. v.

NLRB86  

                          %&RXQWHUYDLOLQJ'XWLHVXQGHUWKH7DULII$FW

       6HFWLRQ D RIWKH7DULII$FWGLUHFWVJHQHUDOO\WKDW&RPPHUFHLVWRLPSRVHD

FRXQWHUYDLOLQJGXW\LI  &RPPHUFHGHWHUPLQHVWKDWWKHJRYHUQPHQWRIDFRXQWU\RUDQ\

SXEOLFHQWLW\ZLWKLQWKDWFRXQWU\³LVSURYLGLQJGLUHFWO\RULQGLUHFWO\DFRXQWHUYDLODEOHVXEVLG\

ZLWKUHVSHFWWRWKHPDQXIDFWXUHSURGXFWLRQRUH[SRUWRIDFODVVRUNLQGRIPHUFKDQGLVH

LPSRUWHGRUVROG RUOLNHO\WREHVROG IRULPSRUWDWLRQLQWRWKH8QLWHG6WDWHV´DQG  WKH86

,QWHUQDWLRQDO7UDGH&RPPLVVLRQGHWHUPLQHVWKDWDQLQGXVWU\LQWKH8QLWHG6WDWHVLVPDWHULDOO\

LQMXUHGRUWKUHDWHQHGZLWKPDWHULDOLQMXU\E\UHDVRQRIWKHVXEVLGL]HGLPSRUWV86&

 D $³FRXQWHUYDLODEOHVXEVLG\´H[LVWVJHQHUDOO\ZKHUHDJRYHUQPHQWDODXWKRULW\

SURYLGHVDILQDQFLDOFRQWULEXWLRQWRDSHUVRQDQGDEHQHILWLVWKHUHE\FRQIHUUHGDQGWKHVXEVLG\

PHHWVWKHUHTXLUHPHQWRI³VSHFLILFLW\´DVVHWIRUWKLQWKHVWDWXWH86&   $ 

                              &7KH([SRUW%X\HU¶V&UHGLW3URJUDP

       ,QWKH)LQDO5HVXOWV&RPPHUFHDWWULEXWHGWRSDUWLFLSDWLRQLQQXPHURXV

JRYHUQPHQWDOSURJUDPVDQGDVVLJQHGLQGLYLGXDOVXEVLG\UDWHV ³SURJUDPUDWHV´ IRUHDFKRQH

UHVXOWLQJLQWKHRYHUDOOVXEVLG\UDWHRISee )LQDO'HFLVLRQ0HP-$SSDW2I

WKHSURJUDPUDWHVWKHKLJKHVWRQHLQFOXGHGLQVXEVLG\UDWHZDVZKLFK

&RPPHUFHDWWULEXWHGWRLQUHODWLRQWR&KLQD¶V³([SRUW%X\HU¶V&UHGLW3URJUDP´ WR

ZKLFKLWDOVRUHIHUVDVWKH³(;,0%X\HU¶V&UHGLWV3URJUDP´DQGWKH³(;,0%DQN&UHGLW
&RXUW1R                                                                3DJH


3URJUDP´  ³(%&3´ DQH[SRUWSURPRWLQJORDQSURJUDPDGPLQLVWHUHGE\WKH([SRUW,PSRUW

%DQNRI&KLQD ³(;,0%DQN´ Id.DW

       :KHQVXEVLGL]DWLRQWDNHVWKHIRUPRIDJRYHUQPHQWORDQD³EHQHILW´LVFRQIHUUHG³LI

WKHUHLVDGLIIHUHQFHEHWZHHQWKHDPRXQWWKHUHFLSLHQWRIWKHORDQSD\VRQWKHORDQDQGWKH

DPRXQWWKHUHFLSLHQWZRXOGSD\RQDFRPSDUDEOHFRPPHUFLDOORDQWKDWWKHUHFLSLHQWFRXOG

DFWXDOO\REWDLQRQWKHPDUNHW´86&  ( LL 

       ,QLWV5XOHPRWLRQDUJXHVWKDWWKHUHFRUGGRHVQRWFRQWDLQHYLGHQFHWKDW

HLWKHURULWVFXVWRPHUVXVHGWKH(%&3DQGWKHUHE\REWDLQHGDEHQHILWWKDW&RPPHUFH

XQODZIXOO\GLVUHJDUGHGUHFRUGHYLGHQFHWKDWDQGLWVFXVWRPHUVZHUHnotXVHUVRIWKH

SURJUDPDQGWKDWWKH'HSDUWPHQW¶VDWWULEXWLQJXVHRIWKH(%&3WRWKHUHIRUHZDVFRQWUDU\

WRODZ3O¶V%UDOVRDUJXHVWKDW&RPPHUFHDSSOLHGDUDWHEDVHGRQ³IDFWV

RWKHUZLVHDYDLODEOH´DQGDQ³DGYHUVHLQIHUHQFH´ZLWKRXWDQDGHTXDWHEDVLVLQWKHUHFRUGId. DW

,QWKHDOWHUQDWLYHFKDOOHQJHVDVXQUHDVRQDEOHDQGSXQLWLYHDQGDV

XQVXSSRUWHGE\UHFRUGHYLGHQFHWKH'HSDUWPHQW¶VDVVLJQLQJDSURJUDPUDWHRIIRUWKH

(%&3LQGHWHUPLQLQJRYHUDOOVXEVLG\UDWHId. DW





            
              7KHVHFRQGKLJKHVWSURJUDPUDWHad valoremZDVIRUWKHSURYLVLRQRIV\QWKHWLF
\DUQWRIRUOHVVWKDQDGHTXDWHUHPXQHUDWLRQ'HFLVLRQ0HPRUDQGXPIRUWKH)LQDO5HVXOWV
RI&RXQWHUYDLOLQJ'XW\$GPLQLVWUDWLYH5HYLHZ1DUURZ:RYHQ5LEERQVZLWK:RYHQ
6HOYHGJHIURPWKH3HRSOH¶V5HSXEOLFRI&KLQD ,QW¶O7UDGH$GPLQ0DU  35'RF
-$SSDW 7KHUHPDLQLQJSURJUDPUDWHVZHUHFRQVLGHUDEO\VPDOOHUWKDQWKRVHIRUWKH
([SRUW%X\HU¶V&UHGLW3URJUDP ³(%&3´ DQGV\QWKHWLF\DUQSee id.
&RXUW1R                                                                        3DJH


  '7KH'HSDUWPHQW¶V'HFLVLRQWR,QFOXGHWKH(%&33URJUDPLQ'HWHUPLQLQJ2YHUDOO
                            6XEVLG\5DWHDQGWKH6WDWHG5DWLRQDOH

       7KH7DULII$FWSURYLGHVIRULPSRVLWLRQRIDFRXQWHUYDLOLQJGXW\RQO\LIDEHQHILWLV

³FRQIHUUHG´XSRQDSHUVRQDVDUHVXOWRIDILQDQFLDOFRQWULEXWLRQ86&  % 

+HUH&RPPHUFHLPSRVHGDFRXQWHUYDLOLQJGXW\RQH[SRUWVRIPHUFKDQGLVHZLWKRXW

UHDFKLQJDILQGLQJRIIDFWWKDWDEHQHILWIURPWKH(%&3DFWXDOO\ZDVFRQIHUUHGXSRQ

WKURXJKSDUWLFLSDWLRQLQWKH(%&3E\RULWVFXVWRPHUV,QVWHDGDVGLVFXVVHGEHORZLQWKLV

2SLQLRQDQG2UGHU&RPPHUFHLQIHUUHGSDUWLFLSDWLRQLQWKH(%&3DQGWKHFRQIHUULQJRID

EHQHILWWKHUHIURPDV³IDFWVRWKHUZLVHDYDLODEOH´ZLWKDQ³DGYHUVHLQIHUHQFH´LQYRNLQJLWV

DXWKRULW\XQGHU 86&HVXEVHFWLRQV D DQG E UHVSHFWLYHO\:KHQLQYRNLQJERWK

SURYLVLRQV&RPPHUFHUHIHUVWRLWVXVHRIVXEVHFWLRQV D DQG E WRJHWKHUDV³DGYHUVHIDFWV

DYDLODEOH´RU³$)$´)RUWKH)LQDO5HVXOWV&RPPHUFHFRQFOXGHGWKDW³FRQVLVWHQWZLWKRXU

SUDFWLFHZKHUHWKH*2&>LHWKHJRYHUQPHQWRI&KLQD@ZLWKKHOGQHFHVVDU\LQIRUPDWLRQDQG

IDLOHGWRFRRSHUDWHE\QRWDFWLQJWRWKHEHVWRILWVDELOLW\WRFRPSO\ZLWKRXUUHTXHVWVIRU

LQIRUPDWLRQ&RPPHUFHDSSOLHG$)$WRWKH*2&E\ILQGLQJWKDWWKHH[SRUWEX\HU¶VFUHGLWV

SURJUDPFRQVWLWXWHVDILQDQFLDOFRQWULEXWLRQDQGLVVSHFLILF´)LQDO'HFLVLRQ0HP-$SS

DW

          &RPPHUFHSUHVHQWHGLWVUHDVRQLQJIRUUHVRUWLQJWR³IDFWVRWKHUZLVHDYDLODEOH´LQWKH

3UHOLPLQDU\DQGWKH)LQDO'HFLVLRQ0HPRUDQGD,QERWK&RPPHUFHGHFOLQHGWRGHFLGHZKHWKHU

WKHUHFRUGHYLGHQFHGLGRUGLGQRWVXSSRUWDILQGLQJWKDWXVHGRUEHQHILWWHGIURPWKH

(%&3,QVWHDGWKH'HSDUWPHQW¶VDSSURDFKZDVWRGHFLGHWKDWWKHUHFRUGHYLGHQFHGLGnot DOORZ

LWWRILQGWKDWGLGnot XVHRUEHQHILWIURPWKHSURJUDP³$VH[SODLQHGLQWKHPreliminary
&RXUW1R                                                                     3DJH


ResultsZHFRQWLQXHWRILQGWKDWWKHLQIRUPDWLRQRQWKHUHFRUGGRHVQRWVXSSRUW&RPPHUFH

ILQGLQJWKDWGLGQRWXVHWKHH[SRUWEX\HU¶VFUHGLWSURJUDPGXULQJWKH325´)LQDO

'HFLVLRQ0HP-$SSDW$FFRUGLQJWR&RPPHUFH³>D@VZHQRWHGLQWKHPreliminary

ResultsWKH*2&KDVQRWSURYLGHGWKHUHTXHVWHGLQIRUPDWLRQDQGGRFXPHQWDWLRQQHFHVVDU\IRU

&RPPHUFHWRGHYHORSDFRPSOHWHXQGHUVWDQGLQJRIWKLV>([SRUW%X\HU¶V&UHGLW@SURJUDP i.e.

WKH6WDQGDUG4XHVWLRQV$SSHQGL[LQIRUPDWLRQSHUWDLQLQJWRWKHUHYLVLRQWRWKHSURJUDP

DQGWKHXVHRIWKLUGSDUW\EDQNVWRGLVEXUVHVHWWOHH[SRUWEX\HU¶VFUHGLWV ´ Id.DW

&RPPHUFHDGGHGWKDW³>V@XFKLQIRUPDWLRQLVFULWLFDOWRXQGHUVWDQGLQJKRZH[SRUWEX\HU¶V

FUHGLWVIORZWRDQGIURPIRUHLJQEX\HUVDQGWKH(;,0%DQNRI&KLQD$EVHQWWKHUHTXHVWHG

LQIRUPDWLRQZHDUHXQDEOHWRUHO\RQWKH*2&¶VDQGFODLPVRIQRQXVHRIWKLV

SURJUDP´Id.

       7KH³UHTXHVWHGLQIRUPDWLRQ´WKDW&RPPHUFHLGHQWLILHGDVPLVVLQJLVLQWKUHHFDWHJRULHV

 UHVSRQVHVWRWKH³6WDQGDUG4XHVWLRQV$SSHQGL[´  LQIRUPDWLRQFRQFHUQLQJD

UHYLVLRQWRWKH(%&3WKDWDFFRUGLQJWR&RPPHUFHHOLPLQDWHGDUHTXLUHPHQWWKDWSDUWLFLSDWLRQ

LQWKHSURJUDPUHTXLUHVWKDWWKHFRQWUDFWDPRXQWEHPRUHWKDQWZRPLOOLRQ86GROODUVDQG

 DOLVWRIWKLUGSDUW\EDQNVLQYROYHGLQWKHGLVEXUVHPHQWVHWWOHPHQWRIH[SRUWEX\HU¶VFUHGLWV

3UHOLPLQDU\'HFLVLRQ0HP-$SSDW)LQDO'HFLVLRQ0HP-$SSDW

       &RPPHUFHVWDWHGIXUWKHUWKDW³ZHUHTXHVWHGWKHLQIRUPDWLRQDVHFRQGWLPHLQD

VXSSOHPHQWDOTXHVWLRQQDLUHWRZKLFKWKH*2&LQPDQ\LQVWDQFHVFKRVHQRWWRSURYLGHVSHFLILF

LQIRUPDWLRQUHTXHVWHGDERXWWKLVSURJUDP´)LQDO'HFLVLRQ0HP-$SSDW&RPPHUFH

DGGHGWKDW³ZHFRQWLQXHWRILQGWKDWWKH*2&ZLWKKHOGQHFHVVDU\LQIRUPDWLRQWKDWZDV

UHTXHVWHGRILWDQGWKXV&RPPHUFHPXVWFRQWLQXHWRUHO\RQIDFWVRWKHUZLVHDYDLODEOHLQWKHVH
&RXUW1R                                                                      3DJH


ILQDOUHVXOWVSXUVXDQWWRVHFWLRQ D  $ DQG & RIWKH$FW´Id.6HFWLRQ D  $ 

86&H D  $ ZKLFKGLUHFWVWKHXVHRI³IDFWVRWKHUZLVHDYDLODEOH´DSSOLHVLI³DQ

LQWHUHVWHGSDUW\RUDQ\RWKHUSHUVRQZLWKKROGVLQIRUPDWLRQWKDWKDVEHHQUHTXHVWHG´E\

&RPPHUFH³XQGHUWKLVVXEWLWOH´6HFWLRQ D  & 86&H D  & DSSOLHV³LI

DQLQWHUHVWHGSDUW\RUDQ\RWKHUSHUVRQ«VLJQLILFDQWO\LPSHGHVDSURFHHGLQJXQGHUWKLV

VXEWLWOH´7KXV&RPPHUFHIRXQGWKDWWKH&KLQHVHJRYHUQPHQWZLWKKHOGLQIRUPDWLRQ

&RPPHUFHUHTXHVWHGDQGVLJQLILFDQWO\LPSHGHGWKHUHYLHZ&RPPHUFHIRXQGIXUWKHUWKDW

&KLQDIDLOHGWRDFWWRWKHEHVWRILWVDELOLW\LQUHVSRQGLQJWRWKH'HSDUWPHQW¶VUHTXHVWVIRU

LQIRUPDWLRQDQGRQWKDWEDVLVLQYRNHGLWV³DGYHUVHLQIHUHQFH´DXWKRULW\XQGHU86&

H E 8QGHUWKDWSURYLVLRQLI&RPPHUFH³ILQGVWKDWDQLQWHUHVWHGSDUW\KDVIDLOHGWR

FRRSHUDWH´&RPPHUFH³LQUHDFKLQJWKHDSSOLFDEOHGHWHUPLQDWLRQXQGHUWKLVVXEWLWOHPD\

XVHDQLQIHUHQFHWKDWLVDGYHUVHWRWKHLQWHUHVWVRIWKDWSDUW\LQVHOHFWLQJIURPDPRQJWKHIDFWV

RWKHUZLVHDYDLODEOH´86&H E 

       &RPPHUFHDFNQRZOHGJHGLQLWVGHFLVLRQWKDWLWKDGIRXQGWKH&KLQHVHJRYHUQPHQW

UDWKHUWKDQWREHWKHSDUW\LWFRQVLGHUHGWRKDYHIDLOHGWRFRRSHUDWHLQUHVSRQGLQJWR

UHTXHVWVIRULQIRUPDWLRQ&RPPHUFHUHDVRQHGWKDW³WKHIRUHLJQJRYHUQPHQWLVLQWKHEHVW

SRVLWLRQWRSURYLGHLQIRUPDWLRQUHJDUGLQJILQDQFLDOFRQWULEXWLRQDQGEHQHILW´)LQDO'HFLVLRQ


            
              7KH7DULII$FWSURYLGHVJHQHUDOO\WKDW&RPPHUFHLVWRXVH³IDFWVRWKHUZLVHDYDLODEOH´
LI³QHFHVVDU\LQIRUPDWLRQLVQRWDYDLODEOHRQWKHUHFRUG´86&H D  RULI³DQ
LQWHUHVWHGSDUW\RUDQ\RWKHUSHUVRQ² $ ZLWKKROGVLQIRUPDWLRQWKDWKDVEHHQUHTXHVWHGE\WKH
DGPLQLVWHULQJDXWKRULW\>LH&RPPHUFH@RUWKH&RPPLVVLRQXQGHUWKLVVXEWLWOH % IDLOVWR
SURYLGHVXFKLQIRUPDWLRQE\WKHGHDGOLQHVIRUVXEPLVVLRQRIWKHLQIRUPDWLRQRULQWKHIRUPDQG
PDQQHUUHTXHVWHG & VLJQLILFDQWO\LPSHGHVDSURFHHGLQJXQGHUWKLVVXEWLWOHRU ' SURYLGHV
VXFKLQIRUPDWLRQEXWWKHLQIRUPDWLRQFDQQRWEHYHULILHGDVSURYLGHGLQVHFWLRQP L RIWKLV
WLWOH>FRQFHUQLQJWKHYHULILFDWLRQSURFHVV@´86&H D  
&RXUW1R                                                                    3DJH


0HP-$SSDW&RPPHUFHDGGHGWKDW³>R@EYLRXVO\WKLVKDVDQHIIHFWRQWKHUHVSRQGHQW

FRPSDQ\>LHEXWWKLVGRHVQRWPHDQWKDW&RPPHUFH¶VDSSOLFDWLRQRI$)$ZDV

XQODZIXO´Id.1RWDEO\&RPPHUFHDGGHGWKDW³[t]he respondent company has the opportunity

to demonstrate that it did not use, or benefit from, the program at issue.´Id. HPSKDVLVDGGHG 

    (&RPPHUFH)DLOHGWR3URYLGHD0HDQLQJIXO2SSRUWXQLW\WR'HPRQVWUDWH7KDW,W'LG
    1RW%HQHILWIURPWKH(%&3DQG:URQJO\&RQFOXGHG,W/DFNHGWKH,QIRUPDWLRQWR0DNHWKH
                                   ³%HQHILW´'HWHUPLQDWLRQ

         SULPDU\FODLPLQWKLVOLWLJDWLRQLVWKDW&RPPHUFHDFWHGXQODZIXOO\LQLQFOXGLQJ

WKH(%&3SURJUDPUDWHLQWKHRYHUDOOVXEVLG\UDWHLWGHWHUPLQHGIRUEDVHGRQIDFWV

RWKHUZLVHDYDLODEOHDQGDQDGYHUVHLQIHUHQFHVWHPPLQJIURPWKH'HSDUWPHQW¶VILQGLQJWKDWWKH

JRYHUQPHQWRI&KLQDZDVDQRQFRRSHUDWLQJSDUW\$VWKHFRXUWH[SODLQVLQWKLV2SLQLRQDQG

2UGHUWKH'HSDUWPHQW¶VDFWLRQZDVQRWODZIXO

         &RPPHUFHPXVWWUHDGFDUHIXOO\ZKHQLWVXVHRIDQDGYHUVHLQIHUHQFHZRXOGLQMXUHD

SDUW\VXFKDVZKLFK&RPPHUFHGLGQRWILQGWRKDYHIDLOHGWRFRRSHUDWHLQUHVSRQGLQJWR

WKH'HSDUWPHQW¶VUHTXHVWVIRULQIRUPDWLRQSeeChangzhou Trina Solar Energy Co. v. United

States&,7BBBB)6XSSG   ³Changzhou II´  ³&RPPHUFHPD\

DSSO\$)$HYHQLIWKHFROODWHUDOHIIHFWLVWRµDGYHUVHO\LPSDFWDFRRSHUDWLQJSDUW\¶

&RPPHUFHKRZHYHUVKRXOGµVHHNWRDYRLGVXFKLPSDFWLIUHOHYDQWLQIRUPDWLRQH[LVWVHOVHZKHUH

RQWKHUHFRUG¶´ TXRWLQJArcher Daniels Midland Co. v. United States&,7BBBB)

6XSSG       &RPPHUFHGLGQRWVHHNWRDYRLGWKHDGYHUVHLPSDFWGHVSLWHWKH


            
              %HFDXVHWKHFRXUWFRQFOXGHVRQSULPDU\FODLPWKDWWKH'HSDUWPHQW¶VXVHRI
LWV³$)$´DXWKRULW\ZDVXQODZIXOLQWKLVFDVHLWGRHVQRWUHDFKFODLPLQWKHDOWHUQDWLYH
WKDWLWZDVXQUHDVRQDEOHDQGSXQLWLYHWKDWWKH'HSDUWPHQWDVVLJQHGDVDQDGYHUVHLQIHUHQFHD
SURJUDPUDWHRIIRUWKH(%&3LQGHWHUPLQLQJRYHUDOOVXEVLG\UDWH
&RXUW1R                                                                     3DJH


H[LVWHQFHHOVHZKHUHRQWKHUHFRUGRILQIRUPDWLRQUHOHYDQWWRDQGLQGHHGKLJKO\SUREDWLYHRQ

WKHTXHVWLRQRIZKHWKHUEHQHILWWHGIURPWKH(%&3

       $VH[SODLQHGEHORZ&RPPHUFHDVVHUWHGWKDWLWRIIHUHGDQRSSRUWXQLW\WR

GHPRQVWUDWHWKDWLWGLGQRWXVHRUEHQHILWIURPWKH(%&3EXW&RPPHUFHGHSULYHGRIDQ\

UHDORSSRUWXQLW\WRGRVR:KLOHSXUSRUWLQJWRRIIHUWKDWRSSRUWXQLW\&RPPHUFHUHVRUWHG

WRIDFWRWKHUZLVHDYDLODEOHDQGDSSOLHGDQDGYHUVHLQIHUHQFHEDVHGRQILQGLQJVRIIDFWWKDW

ODFNHGVXEVWDQWLDOHYLGHQFHRQWKHUHFRUGRIWKHUHYLHZ

       +DG&RPPHUFHDFWXDOO\SURYLGHGWKHRSSRUWXQLW\WRGHPRQVWUDWHWKHODFNRID

EHQHILWLWQHFHVVDULO\ZRXOGKDYHFRQVLGHUHGWKHHYLGHQFHRIUHFRUGWKDWdid not XVHRU

EHQHILWIURPWKH(%&3LQOLJKWRIDQ\HYLGHQFHWKDWdid XVHRUEHQHILWIURPLW:KLOHWKH

UHFRUGFRQWDLQHGHYLGHQFHRIWKHIRUPHUWKHUHZDVQRHYLGHQFHRIWKHODWWHU,QVWHDGRI

DGGUHVVLQJWKHUHFRUGHYLGHQFHVSHFLILFDOO\&RPPHUFHGLVUHJDUGHGLWXSRQDYDJXHFODLPWKDW

GXHWRWKH&KLQHVHJRYHUQPHQW¶VIDLOXUHWRVXEPLWWKHWKUHHLGHQWLILHGFDWHJRULHVRIUHTXHVWHG

LQIRUPDWLRQRQWKH(%&3LWODFNHG³DFRPSOHWHDQGUHOLDEOHXQGHUVWDQGLQJ´RIWKHSURJUDP

)LQDO'HFLVLRQ0HP-$SSDW,QWKLVZD\&RPPHUFHUHOLHGRQDILQGLQJWKDWLWVODFNRI

XQGHUVWDQGLQJRIWKH(%&3UHVXOWLQJIURPWKH&KLQHVHJRYHUQPHQW¶VDOOHJHGIDLOXUHWRSURYLGH

WKHWKUHHLGHQWLILHGFDWHJRULHVRILQIRUPDWLRQSUHYHQWHGLWIURPPDNLQJWKHGHWHUPLQDWLRQRI

ZKHWKHUEHQHILWWHGIURPWKHSURJUDP7KDWILQGLQJLVQRWVXSSRUWHGE\WKHUHFRUG

HYLGHQFH

       :KLOHVWDWLQJWKDWLWFRQVLGHUHGWKHUHFRUGLQIRUPDWLRQUHOHYDQWWRWKHTXHVWLRQRI

ZKHWKHUEHQHILWWHGIURPWKH(%&3&RPPHUFHVWDWHGDWWKHVDPHWLPHWKDWLWFRXOGQRW

UHO\RQDQ\RILWEUXVKLQJWKDWHYLGHQFHDVLGHZLWKWKHIROORZLQJVWDWHPHQW
&RXUW1R                                                                   3DJH


       &RPPHUFHKDVFRQVLGHUHGDOOLQIRUPDWLRQRQWKHUHFRUGRIWKLVSURFHHGLQJ
       LQFOXGLQJWKHVWDWHPHQWVRIQRQXVHSURYLGHGE\KRZHYHUDVH[SODLQHG
       DERYHDQGLQWKHPreliminary ResultsZHDUHXQDEOHWRUHO\RQLQIRUPDWLRQ
       SURYLGHGE\GXHWR&RPPHUFH¶VODFNRIVXIILFLHQWLQIRUPDWLRQWRSURYLGHD
       FRPSOHWHDQGUHOLDEOHXQGHUVWDQGLQJRIWKHSURJUDP

)LQDO'HFLVLRQ0HP-$SSDW7KLVFRQFOXVRU\VWDWHPHQWPLVFRQVWUXHVWKHGHWHUPLQDWLRQ

WKHVWDWXWHUHTXLUHGWKH'HSDUWPHQWWRPDNH&RPPHUFHZDVHPSRZHUHGWRLPSRVHD

FRXQWHUYDLOLQJGXW\WRUHGUHVVWKH(%&3RQO\LILWIRXQGWKDWDILQDQFLDOFRQWULEXWLRQZDV

SURYLGHG³WRDSHUVRQ´ LH³DQGDEHQHILW>ZDV@WKHUHE\FRQIHUUHG´86&

  % ,QVWHDGRIGRLQJWKDW&RPPHUFHSODFHGLQWKHSRVLWLRQRISURYLQJD

QHJDWLYH³ZHFRQWLQXHWRILQGWKDWWKHLQIRUPDWLRQRQWKHUHFRUGGRHVnotVXSSRUW&RPPHUFH

ILQGLQJWKDWGLGnotXVHWKHH[SRUWEX\HU¶VFUHGLWSURJUDPGXULQJWKH325´)LQDO

'HFLVLRQ0HP-$SSDW HPSKDVLVDGGHG DQGGHFOLQHGWRFRQVLGHUWKHUHFRUGHYLGHQFH

SURGXFHGLQLWVHQGHDYRUWRSURYHLWVQRQXVHRIWKH(%&3&RPPHUFHDSSHDUVWRKDYH

ORVWVLJKWRIWKHLVVXHZKLFKZDVQRWZKHWKHU&RPPHUFHKDGD³FRPSOHWHDQGUHOLDEOH

XQGHUVWDQGLQJRIWKHSURJUDP´id.DWEXWZKHWKHUGLGRUGLGQRWXVHRUEHQHILWIURP

WKDWSURJUDP

       7KHWKUHHFDWHJRULHVRILQIRUPDWLRQ&RPPHUFHLGHQWLILHGDVPLVVLQJGRQRWMXVWLI\WKH

'HSDUWPHQW¶VIDLOXUHWRPDNHWKH³EHQHILW´GHWHUPLQDWLRQWKHVWDWXWHUHTXLUHG,QVXPPDU\WKH

LQIRUPDWLRQUHTXHVWHGLQWKH6WDQGDUG4XHVWLRQV$SSHQGL[WKDWSHUWDLQHGWRWKHTXHVWLRQRI

ZKHWKHUEHQHILWWHGIURPWKHSURJUDPZDVSUHVHQWRQWKHUHFRUG$VWRWKHSURJUDP

UHYLVLRQWKHUHFRUGFRQWDLQHGFRQIOLFWLQJLQIRUPDWLRQRQWKHTXHVWLRQRIZKHWKHUWKHPLOOLRQ

WKUHVKROGZDVLQHIIHFWCompare 'HS¶W&RPPHUFH0HP³$GPLQLVWUDWLYH5HYLHZRI

&RXQWHUYDLOLQJ'XW\2UGHURQ&LWULFDQG&HUWDLQ&LWUDWH6DOWV9HULILFDWLRQRIWKH4XHVWLRQQDLUH
&RXUW1R                                                                 3DJH


5HVSRQVHV6XEPLWWHGE\WKH*RYHUQPHQWRIWKH3HRSOH¶V5HSXEOLFRI&KLQD´ ,QW¶O7UDGH

$GPLQ2FW  35'RF-$SSDW  ³6DOWV9HULILFDWLRQ0HP´ with *RY¶WRI

&KLQD6XSSOHPHQWDO1HZ6XEVLG\$OOHJDWLRQV4XHVWLRQQDLUH5HVSRQVH 0D\  35

'RFV-$SSDW  ³&KLQD6XSSOHPHQWDO16$5HVSRQVH´ %XWQHLWKHUWKHUHFRUGQRU

WKH'HSDUWPHQW¶VH[SODQDWLRQVLQLWVGHFLVLRQPHPRUDQGDHVWDEOLVKDQ\VSHFLILFUHOHYDQFHRI

WKDWTXHVWLRQWRWKHLVVXHEHIRUH&RPPHUFHZKLFKZDVZKHWKHUEHQHILWWHGIURPWKH

(%&37KHWKLUGFDWHJRU\RILQIRUPDWLRQ&RPPHUFHLGHQWLILHGDVPLVVLQJDERXW³WKHXVHRI

WKLUGSDUW\EDQNVWRGLVEXUVHVHWWOHH[SRUWEX\HU¶VFUHGLWV´)LQDO'HFLVLRQ0HP-$SSDW

DOVRIDLOVDVDEDVLVIRUWKH'HSDUWPHQW¶VGHWHUPLQDWLRQ7KURXJKWKH&KLQHVHJRYHUQPHQW¶V

UHVSRQVHWKH'HSDUWPHQWZDVLQIRUPHGWKDWRQO\WKH(;,0%DQNZDVLQYROYHGLQ

³GLVEXUVHPHQW´RI(%&3FUHGLWVDQG&RPPHUFHGLGQRWILQGWKDWWKHUHFRUGFRQWDLQHG

LQIRUPDWLRQFRQWUDGLFWLQJWKLVVWDWHPHQW,QLWV16$TXHVWLRQQDLUHV&RPPHUFHGLGQRWDVNWKH

JRYHUQPHQWRI&KLQDIRUDOLVWRIEDQNVLQYROYHGLQWKH³settlement´ DVRSSRVHGWRWKH

GLVEXUVHPHQW RI(%&3FUHGLWVDOWKRXJKLQWKH)LQDO'HFLVLRQ0HPRUDQGXP&RPPHUFH

SUHVXPHGWKDWLWKDGSee6XSSOHPHQWDO1HZ6XEVLG\$OOHJDWLRQV4XHVWLRQQDLUHWRWKH

*RYHUQPHQWRI&KLQD $SU  35'RF-$SSDW ³6XSSOHPHQWDO16$

4XHVWLRQQDLUHWR&KLQD´  ³3URYLGHDOLVWRIDOOSDUWQHUFRUUHVSRQGHQWEDQNVLQYROYHGLQ

disbursementRIIXQGVXQGHUWKH([SRUW%X\HU¶V&UHGLW3URJUDP´ HPSKDVLVDGGHG 

    7KH5HFRUG&RQWDLQHG&RQVLGHUDEOH(YLGHQFHWKDW'LG1RW8VHRU%HQHILWIURPWKH
                        (%&3EXW&RQWDLQHG1R(YLGHQFHWRWKH&RQWUDU\

         ,QFOXGHGLQUHFRUGDUHWKHUHVSRQVHVWRWKH'HSDUWPHQW¶VUHTXHVWWKDW

SURYLGH  DOLVWRIFXVWRPHUVWRZKLFKH[SRUWHGVXEMHFWPHUFKDQGLVHGXULQJWKH325
&RXUW1R                                                                       3DJH


   DQH[SODQDWLRQRIWKHUROHSOD\HGLQDVVLVWLQJLWVFXVWRPHUVWRREWDLQH[SRUWEX\HU

FUHGLWVDQG  LIFODLPHGWKDWQRQHRILWVFXVWRPHUVXVHGEX\HUFUHGLWVGXULQJWKH325D

GHWDLOHGH[SODQDWLRQRIWKHVWHSVWRRNWRPDNHWKLVGHWHUPLQDWLRQ'HS¶W&RPPHUFH

/HWWHUWRUH1HZ6XEVLG\$OOHJDWLRQV 0DU  35'RF-$SSDW 

³16$4XHVWLRQQDLUHWR

       SURYLGHGDOLVWRILWVH[SRUWFXVWRPHUVGXULQJWKH3251HZ6XEVLG\

$OOHJDWLRQV4XHVWLRQQDLUH5HVSRQVH 0DU  35'RF-$SSDW 

³16$5HVSRQVH´  UHIHUULQJWRDQ³([KLELW16$´VXEPLWWHGWR&RPPHUFHZLWKLWV

UHVSRQVH EXWDEVHQWIURPWKHSXEOLFMRLQWDSSHQGL[VXEPLWWHGWRWKHFRXUW FRQWDLQLQJDOLVWRI

H[SRUWFXVWRPHUVLQQXPEHUGXULQJWKH325 

       UHVSRQGHGDVIROORZVWRWKHLQTXLU\DERXWWKHUROHSOD\HGLQDVVLVWLQJLWV

FXVWRPHUVWRREWDLQEX\HUFUHGLWV³1RWDSSOLFDEOHGLGQRWSURYLGHDQ\DVVLVWDQFHWRLWV

FXVWRPHUVLQREWDLQLQJEX\HUFUHGLWV)XUWKHUQRQHRIH[SRUWFXVWRPHUVKDGREWDLQHG

RUKDGWULHGWRREWDLQEX\HUFUHGLWVIURP(;,0%DQNRIWKH35&GXULQJ325´Id.DW

$VWRWKHVWHSVWRRNWRPDNHWKHGHWHUPLQDWLRQRIQRQXVHUHVSRQVHVWDWHGWKDW

³FRQWDFWHGDOOLWVH[SRUWFXVWRPHUVDVOLVWHGLQ([KLELW16$DQGFRQILUPHGQR

FXVWRPHUVKDGREWDLQHGEX\HUV¶FUHGLWIURP&KLQD([,P%DQNLQWKH325´Id.DW

       $OVRLQFOXGHGLQWKHUHFRUGLVWKHVWDWHPHQWE\WKHJRYHUQPHQWRI&KLQDWKDW³>D@IWHU

FRQVXOWDWLRQZLWK(;,0%DQNDQGWKH*2&FRQILUPVWKDWQRQHRIWKH86FXVWRPHUVRI

XVHGWKH([SRUW%X\HU¶V&UHGLWVIURP(;,0%DQNGXULQJWKH325´&KLQD

6XSSOHPHQWDO16$5HVSRQVH-$SSDW5HVSRQGLQJWRWKH'HSDUWPHQW¶VTXHVWLRQRIWKH

VWHSVWDNHQWRGHWHUPLQHZKHWKHUWKHUHZDVXVHRIWKHSURJUDPWKH*2&VWDWHGWKHIROORZLQJ
&RXUW1R                                                                          3DJH


        7KH*2&KDGREWDLQHGOLVWRIsic@86H[SRUWFXVWRPHUV>sic@ZKLFKWKHQ
        ZDVSURYLGH>sic@WR(;,0%DQN(;,0%DQNWKHQVHDUFKHGLQLWVRZQ
        V\VWHPVHDFKRIFXVWRPHUVLGHQWLILHGRQWKHOLVW7KHVHDUFKUHVXOWVLQGLFDWHWKDW
        QRQHRIWKHFXVWRPHUVKDGEDODQFHVIRUH[SRUWEX\HU¶VFUHGLWVGXULQJWKH325
        7KXV*2&FRQILUPVWKLVSURJUDPZDVQRWXVHGE\WKHVHFXVWRPHUVGXULQJWKH
        325
        
Id.DW2QWKLVUHFRUG&RPPHUFHZDVQRWIUHHWRLJQRUHUHFRUGHYLGHQFHWKDWGLGQRW

EHQHILWIURPWKH(%&3

    &RPPHUFH,PSHUPLVVLEO\,QIHUUHG3DUWLFLSDWLRQLQWKH(%&3IURPWKH0DQQHULQ
                 ZKLFKWKH*RYHUQPHQWRI&KLQD5HVSRQGHGWR4XHVWLRQQDLUHV

         &RPPHUFHVHQWWKH&KLQHVHJRYHUQPHQWWKH³,QLWLDO4XHVWLRQQDLUH´IRUWKH

DGPLQLVWUDWLYHUHYLHZRQ'HFHPEHU 'HS¶W&RPPHUFH,QLWLDO4XHVWLRQQDLUH 'HF

  35'RF-$SSDW  ³,QLWLDO4XHVWLRQQDLUH´ 7KLVTXHVWLRQQDLUHGLGQRW

VSHFLILFDOO\PHQWLRQWKH(%&35DWKHULWFRQWDLQHGDVHFWLRQWLWOHG³SURJUDPVQRWXVHGRU

SURYLGHG>sic@ QRPHDVXUDEOHEHQHILWV´ZKLFKVHWRXWVHYHQWHHQGLIIHUHQWSURJUDPVDQG

LQVWUXFWHGWKH*2&WR³SOHDVHDQVZHUDOOTXHVWLRQVLQWKHStandard Questions Appendix and

any other applicable appendicesRIWKLVVHFWLRQ´IRUHDFKSURJUDPXVHGE\DQ\FRPSDQ\GXULQJ

WKH325Id. DW HPSKDVLVLQRULJLQDO 7KHTXHVWLRQQDLUHLQVWUXFWHGIXUWKHUWKDW³>L@I



            
              ,QUHFHQWGHFLVLRQVWKLV&RXUWKDVUHMHFWHGRURWKHUZLVHGHFOLQHGWRVXVWDLQWKH
'HSDUWPHQW¶VDSSOLFDWLRQRIDPHWKRGRORJ\VLPLODUWRWKDWXVHGKHUH Guizhou Tyre Co. v.
United States&,7BB)6XSSG   ³Guizhou I´ Changzhou Trina Solar
Energy Co. v. United States&,7BB)6XSSG   ³Changzhou II´ 
Changzhou Trina Solar Energy Co. v. United States&,7BB)6XSSG 1RY
  ³Changzhou III´ Guizhou Tyre Co. v. United States&,7BB)6XSSG
 0D\  ³Guizhou II´ Guizhou Tyre Co. v. United States&,7BB)6XSSG
 $XJ  ³Guizhou III´ Changzhou Trina Solar Energy Co. v. United States
&,7BB:/ 1RY  ³Changzhou IV´ Changzhou Trina Solar Energy
Co. v. United States&,7BB:/ 1RY  ³Changzhou V´ Guizhou
Tyre Co. v. United States,&,7BB:/ 'HF  ³Guizhou IV´ 
&RXUW1R                                                                    3DJH


QRUHVSRQGHQWFRPSDQ\XVHGDSURJUDPGXULQJWKHVWDWHGWLPHSHULRGSOHDVHVRVWDWH\RXQHHG

QRWSURYLGHDUHVSRQVHWRWKHDSSHQGLFHVIRUWKHSURJUDP´Id.DW ,QDFFRUGDQFHZLWKWKH

LQVWUXFWLRQVFRQWDLQHGLQWKHTXHVWLRQQDLUHid. DWWKHJRYHUQPHQWRI&KLQDIRUZDUGHG

6HFWLRQ,,,RIWKHTXHVWLRQQDLUHWRZKLFKVXEPLWWHGDUHVSRQVHDQGVXSSRUWLQJH[KLELWV

$IILOLDWHG&RPSDQ\4XHVWLRQQDLUH5HVSRQVH 'HF  35'RF-$SSDW

 6HFWLRQ,,,4XHVWLRQQDLUH5HVSRQVH -DQ  35'RFV-$SSDW

  FRQWDLQLQJH[KLELWV  UHVSRQVHGLGQRWPHQWLRQWKH(%&3Id.

        7KHJRYHUQPHQWRI&KLQDIDLOHGWRVXEPLWDTXHVWLRQQDLUHUHVSRQVHE\WKHGXHGDWHRI

-DQXDU\DQGRQ-DQXDU\UHTXHVWHGDQH[WHQVLRQXQWLO)HEUXDU\

ZKLFK&RPPHUFHGHQLHGRQ)HEUXDU\'HS¶W&RPPHUFH0HPUH,QLWLDO4XHVWLRQQDLUH

)HE  35'RF-$SSDW %XWDVGLVFXVVHGEHORZWKHIDLOXUHRIWKH

JRYHUQPHQWRI&KLQDWRVXEPLWDWLPHO\UHVSRQVHGLGQRWMXVWLI\WKH'HSDUWPHQW¶VLQIHUULQJD

EHQHILWWRIURPWKH(%&3DVIDFWVRWKHUZLVHDYDLODEOHZLWKDQDGYHUVHLQIHUHQFH

        2Q)HEUXDU\GHIHQGDQWLQWHUYHQRU%HUZLFN2IIUD\VXEPLWWHGD³QHZVXEVLG\

DOOHJDWLRQ´LGHQWLI\LQJVHYHUDOVXEVLG\SURJUDPVIURPZKLFKLWDUJXHGEHQHILWWHGGXULQJ

WKH325DPRQJWKHPWKH(%&3%HUZLFN1HZ6XEVLG\$OOHJDWLRQ )HE  35

'RFV-$SSDW  see also id.DW ³>7@KH'HSDUWPHQWKDVLQLWLDWHGDQ

LQYHVWLJDWLRQLQWRWKLVSURJUDP>LHWKH(%&3@DQGKDVIRXQGLWFRXQWHUYDLODEOHLQPDQ\FDVHV´

DQG³VKRXOGGRVRKHUH´ $FFRUGLQJWRWKLVVXEPLVVLRQWKH([SRUW,PSRUW%DQNRI&KLQD

SURYLGHG³H[SRUWFRQWLQJHQWORDQVDWSUHIHUHQWLDOUDWHV´GXULQJWKH325IRUFHUWDLQSURGXFWV

LQFOXGLQJWH[WLOHVId.DW
&RXUW1R                                                                3DJH


      &RPPHUFHSURFHHGHGWRLQYHVWLJDWHWKHQHZVXEVLG\DOOHJDWLRQLQFOXGLQJ

DOOHJHGXVHRIWKH(%&3'HS¶W&RPPHUFH0HPUH1HZ6XEVLG\$OOHJDWLRQV 0DU 

35'RF-$SSDW &RPPHUFHVHQWWKH&KLQHVHJRYHUQPHQWDQGDGGLWLRQDO

TXHVWLRQQDLUHV ³QHZVXEVLG\DOOHJDWLRQV´ ³16$´ TXHVWLRQQDLUHV 

       ,QWKH)LQDO'HFLVLRQ0HPRUDQGXP&RPPHUFHIRXQGWKDWWKH&KLQHVHJRYHUQPHQWGLG

QRWSURYLGHFHUWDLQLQIRUPDWLRQ&RPPHUFHUHTXHVWHGLQWKH6WDQGDUG4XHVWLRQV$SSHQGL[DQG

WKDWWKLVLQIRUPDWLRQZDVQHFHVVDU\WRHYDOXDWLQJ³WKH*2&¶VDQGFODLPVRIQRQXVHRI

WKLVSURJUDP´)LQDO'HFLVLRQ0HP-$SSDW7KLVILQGLQJZDVQRWVXSSRUWHGE\

VXEVWDQWLDOHYLGHQFHRQWKHUHFRUG

       7KHILUVW16$TXHVWLRQQDLUHLVVXHGWRWKH&KLQHVHJRYHUQPHQWGDWHG0DUFK

LQVWUXFWHGLWWR³>D@QVZHUDOOTXHVWLRQVLQWKHIROORZLQJDSSHQGLFHVIRUWKLVSURJUDPStandard

Questions Appendix.´'HS¶W&RPPHUFH/HWWHUWR*RY¶WRI&KLQDUH1HZ6XEVLG\$OOHJDWLRQV

0DU  35'RF-$SSDW  ³)LUVW16$4XHVWLRQQDLUH´ 7KH6WDQGDUG

4XHVWLRQV$SSHQGL[LVQRWVSHFLILFWRWKH(%&3RUDQ\RWKHUSURJUDP,WFRQWDLQVOHWWHU

GHVLJQDWHGTXHVWLRQV³$´WKURXJK³0´PDQ\RIZKLFKFRQWDLQHGVXESDUWVZLWKDGGLWLRQDO

TXHVWLRQVSee id.DW 6WDQGDUG4XHVWLRQV$SSHQGL[ 4XHVWLRQ$VRXJKW³D

GHVFULSWLRQRIWKHSURJUDPLQFOXGLQJWKHSXUSRVHRIWKHSURJUDPDQGWKHGDWHLWZDV

HVWDEOLVKHG´ Id. DW4XHVWLRQ%DVNHGIRUWKHQDPHVDQGDGGUHVVHVRIWKHJRYHUQPHQW

DJHQFLHVRUDXWKRULWLHVUHVSRQVLEOHIRUDGPLQLVWHULQJWKHSURJUDPId.,QIRUPDWLRQUHVSRQVLYH

WRERWKTXHVWLRQVLVRQWKHUHFRUGRIWKHUHYLHZSURYLGHGLQWKHJRYHUQPHQWRI&KLQD¶VUHVSRQVH

WRWKHVHFRQG16$TXHVWLRQQDLUHDVGLVFXVVHGEHORZ%HFDXVHWKHUHLVQRHYLGHQFHRQWKH

UHFRUGWKDWEHQHILWWHGIURPWKH(%&3 DQGWKHUHLVHYLGHQFHWKDWLWGLGQRW WKHUHFRUG
&RXUW1R                                                                   3DJH


HYLGHQFHGRHVQRWHVWDEOLVKDQ\UHOHYDQFHRITXHVWLRQV&WKURXJK0RIWKH6WDQGDUG4XHVWLRQV

$SSHQGL[

       ,QLWVUHVSRQVHWRWKHILUVW16$TXHVWLRQQDLUHWKHJRYHUQPHQWRI&KLQDVWDWHGWKDWWKH

'HSDUWPHQW¶VTXHVWLRQVUHJDUGLQJWKH(%&3ZHUH³>Q@RWDSSOLFDEOH´DV³FRQILUPVQRQH

RILWVFXVWRPHUVKDYHXVHGWKLVSURJUDP3OHDVHUHIHUWRUHVSRQVH´*RY¶WRI&KLQD

1HZ6XEVLG\$OOHJDWLRQV5HVSRQVH 0DU  35'RFV-$SSDW  ³&KLQD

16$5HVSRQVH´  7KLVTXHVWLRQQDLUHDIWHUGLUHFWLQJWKH&KLQHVHJRYHUQPHQWWRDQVZHUWKH

TXHVWLRQVLQWKH6WDQGDUG4XHVWLRQV$SSHQGL[OLVWHGVHYHQVSHFLILFUHTXHVWVIRULQIRUPDWLRQ

TXDOLILHGE\LQWURGXFWRU\LQVWUXFWLRQVOLPLWLQJWKHUHTXHVWVWRLQIRUPDWLRQ³UHJDUGLQJ([SRUW

%X\HU¶V&UHGLWVSURYLGHGWRDOO86FXVWRPHUVRIWKHUHVSRQGHQW LQFOXGLQJDOOUHVSRQGLQJ

FURVVRZQHGDIILOLDWHGFRPSDQLHV GXULQJWKH325´)LUVW16$4XHVWLRQQDLUH-$SSDW

HPSKDVLVLQRULJLQDO 7KHLQVWUXFWLRQVUHSHDWHGWKLVOLPLWDWLRQUHTXHVWLQJWKHLQIRUPDWLRQ

³UHJDUGLQJDOOEX\HUFUHGLWVSURYLGHGWRWKHUHVSRQ>G@HQW¶VFXVWRPHUV´Id. HPSKDVLVLQ

RULJLQDO 7KHUHIRUHWKHUHVSRQVHIURPWKHJRYHUQPHQWRI&KLQDWRWKHILUVW16$TXHVWLRQQDLUH

ZDVQRWDIDLOXUHWRFRRSHUDWHXQOHVVFRQWUDU\WRWKH&KLQHVHJRYHUQPHQW¶VUHVSRQVH


            
              7KHLQVWUXFWLRQVIRU4XHVWLRQ&RIWKH$SSHQGL[SURYLGHGDVIROORZV
            
            ,IQRQHRIWKHVHFRPSDQLHV>LHWKHFRPSDQLHVXQGHUUHYLHZ@DSSOLHGIRU
            UHFHLYHGFODLPHGDFFUXHGRUXVHGDVVLVWDQFHXQGHUWKLVSURJUDPGXULQJWKH
            SHULRGGHVLJQDWHG>LHWKHSHULRGRIUHYLHZ@you need not reply to all of the
            remaining questions in this Appendix
            
'HS¶W&RPPHUFH/HWWHUWR*RY¶WRI&KLQDUH1HZ6XEVLG\$OOHJDWLRQV 0DU  35
'RF-$SSDW HPSKDVLVDGGHG :KLOHWKH'HSDUWPHQW¶V16$4XHVWLRQQDLUHWR
&KLQDFRQWDLQHGDJHQHUDOGLUHFWLYHWR³DQVZHUDOOTXHVWLRQV´LQWKH6WDQGDUG4XHVWLRQV
$SSHQGL[WKHVSHFLILFH[FHSWLRQWRWKLVJHQHUDOGLUHFWLYHZKLFKDSSHDUHGLQ4XHVWLRQ&FDQEH
UHDGWRDSSO\LQWKLVLQVWDQFH
&RXUW1R                                                                3DJH


&RPPHUFHSHUPLVVLEO\FRXOGILQGWKDWDQ\(%&3FUHGLWVWRFXVWRPHUVDFWXDOO\ZHUH

SURYLGHGGXULQJWKH3257KLVKRZHYHULVQRWWKHFDVHIRUWKHUHFRUGFRQWDLQVQRHYLGHQFH

WKDWWKHUHZHUHDQ\VXFKFUHGLWVDQGFRQVLGHUDEOHHYLGHQFHWKDWWKHUHZHUHQRW1HYHUWKHOHVVLQ

DVXSSOHPHQWDO16$TXHVWLRQQDLUHGDWHG$SULOWKDW&RPPHUFHVHQWWRWKH&KLQHVH

JRYHUQPHQW&RPPHUFHWROGWKHJRYHUQPHQWRI&KLQDWKDWLQWKHJRYHUQPHQW¶V0DUFK

UHVSRQVHWRWKHILUVW16$TXHVWLRQQDLUHLWIRXQG³deficiencies, omissionsDQGDUHDVZKHUH

IXUWKHUFODULILFDWLRQLVQHHGHG´6XSSOHPHQWDO16$4XHVWLRQQDLUHWR&KLQD-$SSDW

HPSKDVLVDGGHG $VWR³GHILFLHQFLHVDQGRPLVVLRQV´DQGDQ\DOOHJHGIDLOXUHRIWKH&KLQHVH

JRYHUQPHQWWRFRRSHUDWHVWHPPLQJIURPWKHILUVW16$TXHVWLRQQDLUHWKH'HSDUWPHQW¶VILQGLQJV

ZHUHXQVXSSRUWHGE\WKHUHFRUG7KHUHFRUGVXJJHVWVWKDW&RPPHUFHPLVLQWHUSUHWHGLWVRZQ

TXHVWLRQQDLUHLQVWUXFWLRQVRYHUORRNLQJWKHTXDOLI\LQJLQWURGXFWRU\ZRUGVTXRWHGDERYH

       7KH&KLQHVHJRYHUQPHQW¶VUHVSRQVHWRWKH$SULOVXSSOHPHQWDO16$

TXHVWLRQQDLUHGDWHG0D\SURYLGHGDGHWDLOHGGLVFXVVLRQRIWKHRSHUDWLRQRIWKH(%&3

DVDGPLQLVWHUHGE\WKH(;,0%DQN&KLQD6XSSOHPHQWDO16$5HVSRQVH-$SSDW

%HFDXVHRIWKLVUHFRUGHYLGHQFHDQGWKHDIRUHPHQWLRQHGPLVLQWHUSUHWDWLRQE\&RPPHUFHRILWV

RZQTXHVWLRQQDLUHWKHFRXUWFDQQRWVXVWDLQWKH'HSDUWPHQW¶VILQGLQJWKDWDIDLOXUHE\WKH

JRYHUQPHQWRI&KLQDWRUHVSRQGWRTXHVWLRQVLQWKH6WDQGDUG4XHVWLRQV$SSHQGL[ RU

VXEVHTXHQWTXHVWLRQVUHODWHGWRLW SUHYHQWHG&RPPHUFHIURPGHWHUPLQLQJZKHWKHURULWV

FXVWRPHUVEHQHILWWHGIURPWKH([SRUW%X\HU¶V&UHGLW3URJUDPGXULQJWKH325
&RXUW1R                                                                    3DJH


   7KH5HFRUG'RHV1RW'HPRQVWUDWHWKH6SHFLILF5HOHYDQFHRIWKH0LOOLRQ&RQWUDFW
           7KUHVKROGWRWKH4XHVWLRQRI:KHWKHU%HQHILWWHGIURPWKH(%&3

       7KHFRXUWDOVRLVXQDEOHWRVXVWDLQWKH'HSDUWPHQW¶VILQGLQJWKDWLQIRUPDWLRQ&RPPHUFH

VDLGWREHPLVVLQJIURPWKHUHFRUGFRQFHUQLQJDUHYLVLRQWRWKH(%&3ZKLFKLWDOOHJHVWKH

JRYHUQPHQWRI&KLQDIDLOHGWRSURYLGHSUHYHQWHGLWIURPGHWHUPLQLQJZKHWKHUXVHGRU

EHQHILWWHGIURPWKHSURJUDP$VWRWKHUHOHYDQFHRIWKHUHYLVLRQ&RPPHUFHPDLQWDLQHG

WKDWWKLVUHYLVLRQHOLPLQDWHGDQ(%&3UHTXLUHPHQWWKDWSDUWLFLSDWLRQLQWKHSURJUDPUHTXLUHVWKDW

WKHFRQWUDFWDPRXQWRQZKLFKDORDQLVVRXJKWEHPRUHWKDQPLOOLRQLQ86GROODUVSee

3UHOLPLQDU\'HFLVLRQ0HP-$SSDW&RPPHUFHVWDWHGWKDWLWKDGSODFHGRQWKHUHFRUG

³>L@QIRUPDWLRQREWDLQHGLQDSULRU&9'SURFHHGLQJ´LQGLFDWLQJWKHHOLPLQDWLRQRIWKH

UHTXLUHPHQWId.

        ,QLWV0D\UHVSRQVHWRWKH'HSDUWPHQW¶VVXSSOHPHQWDO16$TXHVWLRQQDLUHWKH

&KLQHVHJRYHUQPHQWVWDWHGWKDWWKHFRQWUDFWDPRXQWPXVWEHPRUHWKDQPLOOLRQ86GROODUV

WKDWWKLVUHTXLUHPHQWFRXOGQRWEHVDWLVILHGE\FRPELQLQJLQYRLFHVRIOHVVHUDPRXQWVWKDWWKH

(;,0%DQNKDGFRQILUPHGWKLVUHTXLUHPHQWDQGWKDWLWKDGDWWDFKHGWRLWVUHVSRQVH³$UWLFOH

RIWKH$GPLQLVWUDWLYH0HDVXUHVRI([SRUW%X\HU¶V&UHGLWRI(,%& µ$GPLQLVWUDWLYH

0HDVXUHV¶ ´LQZKLFKWKHUHTXLUHPHQWLVVHWIRUWK&KLQD6XSSOHPHQWDO16$5HVSRQVH

-$SSDW

        &RPPHUFHDGGHGWRWKHUHFRUGWZRVXEPLVVLRQVIURPSULRUSURFHHGLQJV7KHILUVWZDVD

&RPPHUFHYHULILFDWLRQUHSRUWGDWHG2FWREHURIDTXHVWLRQQDLUHUHVSRQVHRIWKH

&KLQHVHJRYHUQPHQWLQDQDGPLQLVWUDWLYHUHYLHZRIDFRXQWHUYDLOLQJGXW\RUGHURQFLWULFDFLGV

DQGFLWUDWHVDOWVIURP&KLQD6DOWV9HULILFDWLRQ0HP-$SSDW7KHUHSRUWGHVFULEHVD
&RXUW1R                                                                   3DJH


PHHWLQJEHWZHHQ'HSDUWPHQWRIILFLDOVZLWK(;,0%DQNRIILFLDOVDQGVWDWHVDVIROORZV³2QH

RIWKHFRQGLWLRQV>RIWKH(%&3@SULRUWRDQGGXULQJWKH325ZDVWKDWVDOHVFRQWUDFWVKDYHWREH

DPLQLPXPRI86PLOOLRQ(;,0RIILFLDOVLQGLFDWHGWKHAdministrative MeasuresZDV

UHYLVHGLQDQGHOLPLQDWHGWKHFRQWUDFWPLQLPXP´Id.DW

        7KHVHFRQGVXEPLVVLRQDGGHGWRWKHUHFRUGLVWKH³*RYHUQPHQWRI&KLQDWK

6XSSOHPHQWDO5HVSRQVH´LQDQDGPLQLVWUDWLYHUHYLHZRIDFRXQWHUYDLOLQJGXW\RUGHURQFHUWDLQ

DPRUSKRXVVLOLFDIDEULFIURP&KLQDGDWHG6HSWHPEHU/HWWHUIURP3HUNLQV&RLH

³*RYHUQPHQWRI&KLQDWK6XSSOHPHQWDO5HVSRQVH´ 6HSW  35'RF-$SS

DW  ³&KLQD6LOLFD)DEULF5HVSRQVH´ 7KHRQO\UHIHUHQFHLQWKLVGRFXPHQWVXJJHVWLQJ

WKDWWKHPLOOLRQFRQWUDFWWKUHVKROGZDVHOLPLQDWHGLQLVLQWKH'HSDUWPHQW¶VILUVW

TXHVWLRQ7KDWTXHVWLRQUHIHUVWRDQHDUOLHUTXHVWLRQQDLUHUHVSRQVHLQWKDWSURFHHGLQJLQZKLFK

WKH&KLQHVHJRYHUQPHQWPHQWLRQHGWKDWWKHPLOOLRQUHTXLUHPHQWZDVLQHIIHFW&RPPHUFH

DVNHGIRUDFODULILFDWLRQRIWKH³GLVFUHSDQF\´ZLWKRWKHULQIRUPDWLRQLQWKH'HSDUWPHQW¶V

SRVVHVVLRQZKLFKSRVVLEO\LVDUHIHUHQFHWRWKHYHULILFDWLRQUHSRUWGLVFXVVHGDERYH7KH

JRYHUQPHQWRI&KLQD¶VUHVSRQVHUHIHUV&RPPHUFHWRWKH³2000 Rules Governing Export

Buyers’ Credit DOVRUHIHUUHGWRDVµAdministrative Measures¶ LQZKLFKWKH86PLOOLRQ

WKUHVKROGUHTXLUHPHQWDSSHDUHGIRUWKHILUVWWLPH´Id.DW7KHUHVSRQVHDOVRVWDWHVWKDW

Administrative Measures³UHPDLQLQHIIHFW´DQG³ZHUHQRWUHSHDOHGRUUHSODFHGLQ´E\

JXLGHOLQHVLVVXHGLQZKLFKWKH&KLQHVHJRYHUQPHQWGHVFULEHGDV³LQWHUQDOWRWKHEDQN

QRQSXEOLFDQGQRWDYDLODEOHIRUUHOHDVH´Id.DW

        7KHRQO\UHFRUGHYLGHQFHWKDWWKHPLOOLRQWKUHVKROGZDVGLVFRQWLQXHGLQLVWKH

'HSDUWPHQW¶VVWDWHPHQWLQLWVYHULILFDWLRQUHSRUWRQWKHUHYLHZRQFLWULFDFLGDQGFLWULFVDOWVDQG
&RXUW1R                                                                        3DJH


WKHDSSDUHQWO\UHODWHGUHIHUHQFHWRLWLQWKHTXHVWLRQQDLUHPHQWLRQHGDERYH$OORWKHUUHFRUG

HYLGHQFHLQFOXGLQJERWKRIWKH&KLQHVHJRYHUQPHQW¶VUHVSRQVHVLQWKHDPRUSKRXVVLOLFDIDEULF

UHYLHZDQGLQWKLVUHYLHZLQGLFDWHVWKDWWKHUHTXLUHPHQWUHPDLQHGLQHIIHFW%XWHYHQLILWLV

SUHVXPHGWKDWWKHHOLPLQDWLRQRIWKHUHTXLUHPHQWDFWXDOO\RFFXUUHGLQ IRUZKLFKWKHUHLV

OHVVWKDQVXEVWDQWLDOHYLGHQFHRQWKLVUHFRUG VXFKDSUHVXPSWLRQZRXOGQRWHVWDEOLVKWKDW

EHQHILWWHGIURPWKH(%&3

       ,WPLJKWEHLQIHUUHGJHQHUDOO\WKDWWKHPLOOLRQORDQWKUHVKROGLIDSSOLHGWR86

FXVWRPHUVZRXOGPDNHSDUWLFLSDWLRQRIDQ\FXVWRPHUOHVVOLNHO\%XWLQWKLVFDVHWKHUHFRUG

HYLGHQFHGRHVQRWHVWDEOLVKDQ\VSHFLILFUHOHYDQFHRIWKHPLOOLRQORDQWKUHVKROGRUWKH

SRVVLEOHGLVFRQWLQXDQFHWKHUHRILQWRWKHTXHVWLRQRIZKHWKHURULWVFXVWRPHUVXVHG

WKH(%&3&RPPHUFHIDLOHGWRGHPRQVWUDWHWKHVLJQLILFDQFHRIWKDWTXHVWLRQWRLWVLQTXLU\RQ

WKHUHFRUGEHIRUHLWZKLFKFRQWDLQHGHYLGHQFHWKDWGLGQRWEHQHILWIURPWKH(%&3DQG

ODFNHGHYLGHQFHWRWKHFRQWUDU\&RPPHUFHWKHUHIRUHHUUHGLQWUHDWLQJWKHLVVXHRIZKHWKHU

WKDWWKUHVKROGZDVLQHIIHFWGXULQJWKH325DVDMXVWLILFDWLRQIRULWVDWWULEXWLQJDEHQHILWIURPWKH

(%&3WRDVDQDGYHUVHLQIHUHQFH



            
              'HIHQGDQWLQWHUYHQRUXQSHUVXDVLYHO\DUJXHVWKDW³>W@KLVVDPH$)$GHWHUPLQDWLRQ
IROORZLQJWKHFKDQJHVWRWKH(%&3URJUDPZDVXSKHOGE\WKH&RXUWLQRZBC Grp.
Shareholding Co. v. United States)6XSSG &W,QW¶O7UDGH ´
'HI,QW%HUZLFN2IIUD\¶V5HVSLQ2SS¶QWR3O¶V0RWIRU-RQWKH$JHQF\5 1RY 
(&)1R7KHFRXUWGLVDJUHHVWKDWLWLV³WKHVDPH$)$GHWHUPLQDWLRQ´RBZC Grp.
LQYROYHGIDFWVQRWSUHVHQWRQWKLVUHFRUGKHUHLQFOXGLQJUHMHFWLRQRIDSURIIHUHGWUDQVODWLRQRI
Administrative Measures DVXQWLPHO\QHZLQIRUPDWLRQ,QVXSSRUWRIWKHVDPHDUJXPHQW
GHIHQGDQWLQWHUYHQRUUHOLHVXSRQChangzhou Trina Solar Energy Co. v. United States&,7
BBBB)6XSSG   ³Changzhou I´ 7KLVGHFLVLRQDOVRLV
LQDSSRVLWHDVLWLQYROYHGDUHIXVDOE\WKHJRYHUQPHQWRI&KLQDWRDOORZDFFHVVWRUHFRUGVGXULQJ
WKHYHULILFDWLRQSURFHGXUHWKDWUHODWHGWRWKHTXHVWLRQRIDFXVWRPHU¶VSRVVLEOHXVHRIWKH(%&3
&RXUW1R                                                                    3DJH


 &RPPHUFH1HYHU5HTXHVWHG,QIRUPDWLRQRQ7KLUG3DUW\%DQNV,QYROYHGLQWKH³6HWWOHPHQW´
RI([SRUW%X\HU¶V&UHGLWVDQGWKH)LQGLQJRI1RQFRRSHUDWLRQDVWRWKLV5HTXHVWLV8QVXSSRUWHG

       7KHWKLUGFDWHJRU\RILQIRUPDWLRQ&RPPHUFHFODLPHGWRQHHGDQGFODLPHGWKH&KLQHVH

JRYHUQPHQWIDLOHGWRSURYLGHZDVLQIRUPDWLRQRQ³WKHXVHRIWKLUGSDUW\EDQNVWRGLVSHUVHVHWWOH

H[SRUWEX\HU¶VFUHGLWV´)LQDO'HFLVLRQ0HP-$SSDW7KHUHFRUGGRHVQRWVXSSRUWD

ILQGLQJWKDWWKH&KLQHVHJRYHUQPHQWIDLOHGWRDQVZHUWKHLQTXLU\UHJDUGLQJGLVEXUVHPHQWRI

FUHGLWV7KHJRYHUQPHQWRI&KLQDFODULILHGWKDWQREDQNRWKHUWKDQWKH(;,0%DQNGLVEXUVHG

FUHGLWVXQGHUWKH(%&3DQGSURYLGHGDGHWDLOHGGLVFXVVLRQRIWKHSURFHVV7KHUHFRUGDOVR

UHYHDOVWKDW&RPPHUFHFRQWUDU\WRLWVILQGLQJRIQRQFRRSHUDWLRQQHYHUUHTXHVWHGIURPWKH

JRYHUQPHQWRI&KLQDLQIRUPDWLRQRQWKHVHWWOHPHQWRI(%&3FUHGLWV

       ,QLWVILUVW16$TXHVWLRQQDLUH&RPPHUFHDVNHGWKHJRYHUQPHQWRI&KLQDWR³>S@URYLGHD

OLVWRIDOOSDUWQHUFRUUHVSRQGHQWEDQNVLQYROYHGLQGLVEXUVHPHQWRIIXQGVXQGHUWKH([SRUW

%X\HU¶V&UHGLW3URJUDP´)LUVW16$4XHVWLRQQDLUH-$SSDW+RZHYHUDVWKHFRXUW

GLVFXVVHGDERYHWKLVUHTXHVWIRULQIRUPDWLRQZDVOLPLWHGE\WKHLQVWUXFWLRQVRQWKHSUHYLRXV

SDJHRIWKDWTXHVWLRQQDLUHZKLFKVSHFLILHGWKDWWKHJRYHUQPHQWPXVWDQVZHUWKLV DQGVL[RWKHU 

TXHVWLRQV³UHJDUGLQJ([SRUW%X\HU¶V&UHGLWVSURYLGHGWRDOO86FXVWRPHUVRIWKHUHVSRQGHQW

LQFOXGLQJDOOUHVSRQGLQJFURVVRZQHGDIILOLDWHGFRPSDQLHV GXULQJWKH325´Id. DW

HPSKDVLVLQRULJLQDO 7KHLQVWUXFWLRQVUHSHDWHGWKLVOLPLWDWLRQUHTXHVWLQJWKHLQIRUPDWLRQ

³UHJDUGLQJDOOEX\HUFUHGLWVSURYLGHGWRWKHUHVSRQ>G@HQW¶VFXVWRPHUV´Id. HPSKDVLVLQ

RULJLQDO 7KH&KLQHVHJRYHUQPHQWUHVSRQGHG³1RWDSSOLFDEOHFRQILUPVQRQHRILWV

FXVWRPHUVKDYHXVHGWKLVSURJUDP3OHDVHUHIHUWRUHVSRQVH´&KLQD16$5HVSRQVH

-$SSDW%HFDXVHWKHUHFRUGDVDZKROHGRHVQRWVXSSRUWDILQGLQJWKDWFXVWRPHUV
&RXUW1R                                                                  3DJH


XVHGWKHSURJUDPWKHUHVSRQVHRIWKH&KLQHVHJRYHUQPHQWFDQQRWEHVKRZQWREHLQFRUUHFWDQG

WKH'HSDUWPHQW¶VILQGLQJRIQRQFRRSHUDWLRQE\WKH&KLQHVHJRYHUQPHQWLVDOVRXQVXSSRUWHGDV

WRWKHUHTXHVWIRULQIRUPDWLRQRQWKLUGSDUW\EDQNVDVSUHVHQWHGLQWKHILUVW16$TXHVWLRQQDLUH

         ,QLWVVXSSOHPHQWDO16$TXHVWLRQQDLUH&RPPHUFHDJDLQUHTXHVWHGWKDWWKH&KLQHVH

JRYHUQPHQW³>S@URYLGHDOLVWRIDOOSDUWQHUFRUUHVSRQGHQWEDQNVLQYROYHGLQGLVEXUVHPHQWRI

IXQGVXQGHUWKH([SRUW%X\HU¶V&UHGLW3URJUDP´6XSSOHPHQWDO16$4XHVWLRQQDLUHWR&KLQD

-$SSDW7KH&KLQHVHJRYHUQPHQW¶VUHVSRQVHZDVWKDW³([SRUW,PSRUW (;,0 %DQNRI

WKH35&LVWKHRQO\EDQNZKLFKLVLQYROYHGLQWKH([SRUW%X\HU¶V&UHGLWV3URJUDP´&KLQD

6XSSOHPHQWDO16$5HVSRQVH-$SSDW7KLVUHVSRQVHUHDVRQDEO\FDQEHUHDGDV

UHVSRQGLQJVSHFLILFDOO\WRWKHTXHVWLRQWKDW&RPPHUFHDVNHGLHZKDWEDQNVZHUHLQYROYHGLQ

GLVEXUVHPHQW RI(%&3IXQGVDQGUHIHUULQJWRWKHJRYHUQPHQWHQWLW\WKDWDGPLQLVWHUVWKH

SURJUDP,WZDVLPSHUPLVVLEOHRQWKLVUHFRUGIRU&RPPHUFHWRVWDWHDILQGLQJWKDWWKH

JRYHUQPHQWRI&KLQDKDGIDLOHGWRSURYLGHUHTXHVWHGLQIRUPDWLRQUHJDUGLQJ³WKHXVHRIWKLUG

SDUW\EDQNVWRsettle H[SRUWEX\HU¶VFUHGLWV´)LQDO'HFLVLRQ0HP-$SSDW HPSKDVLV

DGGHG &RPPHUFHQHYHUDVNHGWKHJRYHUQPHQWRI&KLQDIRULQIRUPDWLRQRQWKHSDUWLFLSDWLRQRI

WKLUGSDUW\EDQNVLQWKH³VHWWOHPHQW´RI(%&3FUHGLWV+DYLQJFKRVHQQRWWRPDNHWKLVLQTXLU\

&RPPHUFHFRXOGQRWSHUPLVVLEO\EDVHDQ\ILQGLQJVLQWKH)LQDO5HVXOWVRQWKHIDOVHSUHPLVHWKDW

LWKDG

         :KDWLVPRUHWKHUHFRUGFRQWDLQHGLQIRUPDWLRQRQWKHSURFHGXUHVIROORZHGE\WKH

(;,0%DQN7KHUHVSRQVHRIWKH&KLQHVHJRYHUQPHQWWRWKHVXSSOHPHQWDO16$TXHVWLRQQDLUH

SURYLGHGVXFKLQIRUPDWLRQDQGDGGLWLRQDOLQIRUPDWLRQRQWKHSURFHVVLVFRQWDLQHGLQWKH

TXHVWLRQQDLUHUHVSRQVHRIWKHJRYHUQPHQWRI&KLQDLQWKHSURFHHGLQJRQFHUWDLQDPRUSKRXV
&RXUW1R                                                                   3DJH


VLOLFDIDEULFZKLFK&RPPHUFHLWVHOISODFHGRQWKHUHFRUGSee &KLQD6XSSOHPHQWDO16$

5HVSRQVH-$SSDW&KLQD6LOLFD)DEULF5HVSRQVH-$SSDW7KHODWWHU

GLVFXVVHVWKHSRVVLEOHUROHRIEDQNVRWKHUWKDQWKH(;,0%DQNLQWKHRYHUDOOSURFHVVRI

VHWWOHPHQWRIIXQGVEXWLWLVFRQVLVWHQWZLWKWKHUHVSRQVHWKDWWKH(;,0%DQNLVWKHRQO\HQWLW\

WKDWSHUIRUPVWKHGLVEXUVHPHQW

       2QWKHUHFRUGFRQVLGHUHGRQWKHZKROH&RPPHUFHZDVQRWIUHHWRLJQRUHWKHHYLGHQFH

WKHJRYHUQPHQWRI&KLQDDIWHUREWDLQLQJIURPWKH(;,0%DQNWKHVHDUFKUHVXOWVRQ

FXVWRPHUVSURYLGHG7KLVHYLGHQFHFRQVLVWHGRIWKHJRYHUQPHQW¶VVWDWHPHQWVWKDWDWWKH(;,0

%DQN³QRQHRIWKHFXVWRPHUVKDGEDODQFHVIRUH[SRUWEX\HU¶VFUHGLWVGXULQJWKH325´DQGWKDW

WKHUHIRUH³*2&FRQILUPVWKLVSURJUDPZDVQRWXVHGE\WKHVHFXVWRPHUVGXULQJWKH325´

&KLQD6XSSOHPHQWDO16$5HVSRQVH-$SSDW1RUZDV&RPPHUFHIUHHWRLJQRUHWKH

HYLGHQFHFRQVLVWLQJRIVWDWHPHQWVWKDWLWFRQWDFWHGDOOLWVH[SRUWFXVWRPHUVZKLFKLW

LGHQWLILHGLQLWVTXHVWLRQQDLUHUHVSRQVH³DQGFRQILUPHGQRFXVWRPHUVKDGREWDLQHGEX\HUV¶

FUHGLWIURP&KLQD([,P%DQNLQWKH325´16$5HVSRQVH-$SSDW'HIHQGDQW

LQWHUYHQRUDUJXHVWKDWVKRXOGKDYHREWDLQHGFHUWLILFDWLRQVRIQRQXVHIURPHDFKRILWV

FXVWRPHUV'HI,QW¶V%UEXWWKHDEVHQFHRIVXFKFHUWLILFDWLRQVLVQRWDMXVWLILFDWLRQ

DOORZLQJ&RPPHUFHWRLJQRUHWKHUHFRUGHYLGHQFHWKDWH[LVWHG7KHUHLVQREDVLVLQWKHUHFRUG

XSRQZKLFKLWUHDVRQDEO\FRXOGEHSUHVXPHGRUVSHFXODWHG²DV&RPPHUFHDSSDUHQWO\GLG²WKDW

DFXVWRPHUFRXOGKDYHREWDLQHGRUSDUWLFLSDWHGLQDORDQXQGHUWKH([SRUW%X\HU¶V&UHGLW

3URJUDPDERXWZKLFKERWK  WKH(;,0%DQNKDGQRUHFRUGDQG  DQGWKHFXVWRPHU

LWVHOIZHUHXQDZDUH
&RXUW1R                                                                      3DJH


  'HIHQGDQW5HOLHVRQ,QDSSRVLWH-XGLFLDO'HFLVLRQVLQ$GYRFDWLQJWKDWWKH)LQDO5HVXOWV0XVW
                                           %H6XVWDLQHG

         'HIHQGDQWUHOLHVRQKYD, Inc. v. United States)G )HG&LU IRU

WKHSURSRVLWLRQWKDW³&RPPHUFHPD\DSSO\DQDGYHUVHLQIHUHQFHEDVHGXSRQWKH&KLQHVH

JRYHUQPHQW¶VIDLOXUHWRSURYLGHUHTXHVWHGLQIRUPDWLRQLQDFRXQWHUYDLOLQJGXW\SURFHHGLQJHYHQ

ZKHQWKHUHVSRQGHQWFRRSHUDWHV´'HI¶V%U7KLVUHOLDQFHLVHUURQHRXVLQWZRUHVSHFWV

KYDLQYROYHGDQDQWLGXPSLQJGXW\QRWDFRXQWHUYDLOLQJGXW\SURFHHGLQJSee KYD)G

DW&RXQWHUYDLOLQJGXW\SURFHHGLQJVLQYROYHGLIIHUHQWFRQVLGHUDWLRQVEHFDXVHWKH

H[SRUWLQJFRXQWU\¶VJRYHUQPHQWLVRIWHQLQWKHEHVWSRVLWLRQWRSURYLGHLQIRUPDWLRQQHFHVVDU\WR

WKH'HSDUWPHQW¶VGHWHUPLQDWLRQKYD LVDOVRGLVWLQJXLVKDEOHLQWKDWWKHFRRSHUDWLQJSDUW\ZDVD

86LPSRUWHUDQGWKHQRQFRRSHUDWLQJSDUW\ZDVWKHH[SRUWHURIWKHPHUFKDQGLVH$VWKH&RXUW

RI$SSHDOVUHFRJQL]HGSODLQWLII.,QFDVDQLPSRUWHUXQDIILOLDWHGZLWKWKHQRQFRRSHUDWLQJ

H[SRUWHUZDVQRWHQWLWOHGE\VWDWXWHRUUHJXODWLRQWRLWVRZQDVVHVVPHQWUDWHKYD )GDW

,QVKRUWKYD KDVQRWKLQJWRGRZLWKWKLVFDVH

       'HIHQGDQWDOVRUHOLHVRQFine Furniture (Shanghai) Ltd. v. United States)G

 )HG&LU  ³Fine Furniture´ IRUWKHSULQFLSOHWKDW³FRRSHUDWLQJUHVSRQGHQWVPD\EH

VXEMHFWWRFROODWHUDOHIIHFWVGXHWRWKHDGYHUVHLQIHUHQFHVDSSOLHGZKHQDJRYHUQPHQWIDLOVWR

UHVSRQGWR&RPPHUFH¶VTXHVWLRQV´'HI¶V%U TXRWLQJFine Furniture)GDW 

Fine Furniture LVGLVWLQJXLVKDEOHIURPWKLVFDVHLQWKDWLQFine Furniture³&RPPHUFHGLGQRW

DSSO\DGYHUVHLQIHUHQFHVWRVXEVWLWXWHIRUDQ\LQIRUPDWLRQWKDWZDVDFWXDOO\VXEPLWWHGE\WKH

FRRSHUDWLQJUHVSRQGHQWV´Fine Furniture)GDW6XEVWLWXWLQJDQDGYHUVHLQIHUHQFH
&RXUW1R                                                                  3DJH


IRULQIRUPDWLRQVXSSRUWLQJDILQGLQJRIQRQXVHRIWKH(%&3DVSURYLGHGE\DQGWKH

JRYHUQPHQWRI&KLQDLVSUHFLVHO\ZKDW&RPPHUFHGLGLQWKHLQVWDQWUHYLHZ

                                 ,,,&21&/86,21$1'25'(5

       &RPPHUFHHUUHGLQSURPLVLQJDQGWKHQIDLOLQJWRDOORZDPHDQLQJIXORSSRUWXQLW\

WRGHPRQVWUDWHWKDWLWGLGQRWEHQHILWIURPWKH(%&3,WHUUHGVSHFLILFDOO\ZKHQLWLJQRUHGWKH

FRQVLGHUDEOHHYLGHQFHDQGWKHJRYHUQPHQWRI&KLQDSURYLGHGLQGLFDWLQJWKDWKDG

QRWLQIDFWEHQHILWWHGIURPWKHSURJUDPDQGZKHQLWRYHUORRNHGWKDWWKHUHZDVDFRPSOHWHODFN

RIHYLGHQFHWKDWKDGREWDLQHGDEHQHILW&RPPHUFHDOVRHUUHGLQILQGLQJWKDWGXHWRWKH

IDLOXUHRIWKH&KLQHVHJRYHUQPHQWWRUHVSRQGWRWKUHHLGHQWLILHGFDWHJRULHVRILQIRUPDWLRQ

UHTXHVWVWKHUHFRUGLQIRUPDWLRQGLGQRWDOORZ&RPPHUFHWRGHWHUPLQHZKHWKHUEHQHILWWHG

IURPWKHSURJUDP7KDWILQGLQJODFNHGWKHVXSSRUWRIVXEVWDQWLDOHYLGHQFHRQWKHUHFRUGRIWKH

UHYLHZ$FFRUGLQJO\WKHUHFRUGGLGQRWFRQWDLQHYLGHQFHVXIILFLHQWWRVXSSRUWWKH'HSDUWPHQW¶V

GHWHUPLQDWLRQWRLPSXWHWRDEHQHILWIURPWKH(%&3XVLQJIDFWVRWKHUZLVHDYDLODEOHRUDQ

DGYHUVHLQWHUIHUHQFH2QUHPDQG&RPPHUFHQRZPXVWPDNHWKH³EHQHILW´GHWHUPLQDWLRQWKH

VWDWXWHUHTXLUHGLWWRPDNHDVWRWKH(%&3LWPXVWGRVRZLWKRXWUHVRUWWRIDFWVRWKHUZLVH

DYDLODEOHRUDQDGYHUVHLQIHUHQFHDQGLWPXVWUHGHWHUPLQHRYHUDOOVXEVLG\UDWHLQ

DFFRUGDQFHZLWKWKDWILQGLQJ

       %HFDXVHWKHUHLVRQO\RQHFRUUHFWLRQWREHPDGHLQWKH)LQDO5HVXOWVXSRQUHPDQGWKH

FRXUWLVDOORZLQJDSHULRGRIRQO\GD\VLQZKLFKWKH'HSDUWPHQWPXVWVXEPLWLWVQHZ

GHWHUPLQDWLRQ'XHWRWKHOLPLWHGQDWXUHRIWKHFRUUHFWLRQWREHPDGHWKHFRXUWGRHVQRW

DQWLFLSDWHWKHQHHGWRJUDQWDQH[WHQVLRQRIWKLVWLPHSHULRGDQGZLOOGRVRRQO\LQWKHPRVW

H[WUDRUGLQDU\FLUFXPVWDQFHV
&RXUW1R                                                                         3DJH


       )RUDOOWKHUHDVRQVVWDWHGDERYHWKHFRXUWUHPDQGVWKH)LQDO5HVXOWVWR&RPPHUFHIRU

FRUUHFWLRQDFFRUGLQJWRWKLV2SLQLRQDQG2UGHU7KHUHIRUHXSRQFRQVLGHUDWLRQRIDOOSDSHUVDQG

SURFHHGLQJVKDGKHUHLQDQGXSRQGXHGHOLEHUDWLRQLWLVKHUHE\

      25'(5('WKDWWKH0RWLRQIRU-XGJPHQWRQWKH$JHQF\5HFRUGRI3ODLQWLII
5LEERQVDQG%RZV&R -XO\ (&)1REHDQGKHUHE\LVJUDQWHGDQGLWLVIXUWKHU

       25'(5('WKDW&RPPHUFHVKDOOFRUUHFWLWVHUURUVFRQFHUQLQJWKH([SRUW%X\HU¶V
&UHGLW3URJUDPDQGVXEPLWDQHZGHWHUPLQDWLRQXSRQUHPDQG ³5HPDQG5HGHWHUPLQDWLRQ´ WKDW
FRPSOLHVIXOO\ZLWKWKLV2SLQLRQDQG2UGHULWLVIXUWKHU

        25'(5('WKDW&RPPHUFHZLOOVXEPLWLWV5HPDQG5HGHWHUPLQDWLRQZLWKLQGD\VRI
WKHGDWHRIWKLV2SLQLRQDQG2UGHULWLVIXUWKHU

       25'(5('WKDWDQ\FRPPHQWVE\SODLQWLII5LEERQVDQG%RZV&RDQG
GHIHQGDQWLQWHUYHQRU%HUZLFN2IIUD\//&RQWKH5HPDQG5HGHWHUPLQDWLRQPXVWEHILOHGZLWK
WKHFRXUWQRODWHUWKDQGD\VDIWHUWKHILOLQJRIWKH5HPDQG5HGHWHUPLQDWLRQDQGLWLVIXUWKHU

        25'(5('WKDWDQ\UHVSRQVHRIGHIHQGDQWWRWKHDIRUHPHQWLRQHGFRPPHQWVPXVWEH
ILOHGQRODWHUWKDQGD\VIURPWKHGDWHRQZKLFKWKHODVWFRPPHQWLVILOHG

                                                              V7LPRWK\&6WDQFHX
                                                             7LPRWK\&6WDQFHX&KLHI-XGJH

'DWHGDecember 30, 2019
       1HZ1HZ